DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 2-4 states: “a first valve chest formed midway along a discharge-side passage that connects a discharge chamber for discharging fluid and a control chamber for controlling a fluid discharge rate,”. It is unclear the exact limitations 
Regarding Claim 1: Line 4-5 states: “a second valve chest formed midway along a suction-side passage that connects a suction chamber for sucking fluid and the control chamber,”. It is unclear the exact limitations the applicant is introducing here, specifically what is meant by the “second valve chest” being formed “midway along a suction-side passage” especially since the “suction chamber” (3 in the application) and the “control chamber” (4 in the application) limitations are each located outside of the structure of the valve housing. For the purpose of examination the “formed midway” limitation will be examined as best understood.
Claim 2 recites the limitation "the first communicating passage" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the language in question will be read as best understood.
Regarding Claim 3: Line 3-4 states: “the valve body has a follow constituting a second communicating passage that axially connects the second valve chest and the pressure chamber,”. It is unclear the exact limitations the applicant is introducing here, specifically what applicant means by the language “the valve body has a follow constituting …” because linguistically, the word “follow” does not make sense in the context of the claim. For the purpose of examination the language in question will be hollow portion constituting a second communicating passage that axially connects the second valve chest and the pressure chamber,--
Regarding Claim 3: Line 10-11 states: “the valve body comprises a third valve section that moves in the pressure chamber in an integrated manner and comprises the second communicating passage,”. It is unclear the exact limitations the applicant is introducing here, specifically what the “third valve section” is moving in an integrated manner with? For the purpose of examination the “in an integrated manner” limitation will be examined as best understood.
Regarding Claim 5: Line 2-3 states: “the valve body has a follow constituting a second communicating passage that axially connects the second valve chest and the pressure chamber,”. It is unclear the exact limitations the applicant is introducing here, specifically what applicant means by the language “the valve body has a follow constituting …” because linguistically, the word “follow” does not make sense in the context of the claim. For the purpose of examination the language in question will be read as: --the valve body has a hollow portion constituting a second communicating passage that axially connects the second valve chest and the pressure chamber,--
Regarding Claim 5: Line 9-10 states: “the valve body comprises a third valve section that moves in the pressure chamber in an integrated manner and comprises the second communicating passage,”. It is unclear the exact limitations the applicant is introducing here, specifically what the “third valve section” is moving in an integrated 
Regarding Claim 4: Line 5-7 states: “the fixed core comprises, at the end portion thereof, a seat surface on which the second valve section is seated and a through hole that extends radially therethrough and constitutes a part of the first communicating passage.” It is unclear the exact limitations the applicant is introducing here, specifically if applicant is claiming that the through hole extends radially through the seat surface or if applicant is claiming that the through hole extends radially through the fixed core? Given that the disclosure shows that the through hole 83a extending radially through the fixed core 83, for the purpose of examination the language in question will be read as: --the fixed core comprises, at the end portion thereof, a seat surface on which the second valve section is seated and a through hole that extends radially through the fixed core and constitutes a part of the first communicating passage.--
Additionally, each of claims 6, 7, and 8 at line 4-6, have the same indefiniteness issue as claim 4 Line 5-7 discussed above. Thus each of claims 6, 7, and 8 are rejected under 112b for the same reasons discussed above with respect to claim 4. And the language in each of claims 6, 7, and 8 is corrected in the same manner as discussed above with respect to claim 4.
Further it is noted that if claim 4 is incorporated into independent claim 1, each of claims 6, 7, and 8 will subsequently raise issues under 112(d), for failing to further limit. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashidozono US 2015/0345655.

    PNG
    media_image1.png
    900
    1496
    media_image1.png
    Greyscale
Annotated Figure 5 of Higashidozono US 2015/0345655 (Attached Figure 1)

Regarding Claim 1: Higashidozono US 2015/0345655 discloses all of the claimed limitations including:
a valve housing 30 comprising a first valve chest (35, ¶0078 OR see Annotated Figure 5 of Higashidozono US 2015/0345655 (Attached Figure 1) above) formed (the structure of the control chamber 12 in the prior art of Higashidozono US 2015/0345655 would be capable of “controlling a fluid discharge rate”, the control chamber 12 in the prior art of Higashidozono US 2015/0345655 is able to “control a fluid discharge rate” within the same confines as the instant application, also see MPEP §2114, and §2173.05(g), ¶0073-¶0075, control chamber 12 is connected via communication passage 16 illustrated in Figure 1, element 33, and communication passage 31 in valve housing 30, to the discharge chamber 11, when the control valve V connects elements 31 and 33 through the first valve chest, as shown in at least the position illustrated in Figure 8), a second valve chest (36, ¶0078 OR Attached Figure 1) formed midway (the arrangement of the second valve chest in the prior art of Higashidozono corresponds to the arrangement of the second valve chest in the instant application) along a suction-side passage (= passage connecting Ps to Pc via element 55, passage illustrated with arrows in Figure 6 (suction-side passage in valve housing) | = passage connecting Ps to Pc via element 44, passage illustrated with arrows in Figure 5 (suction-side passage through valve body) | = passage connecting Ps to Pc via element 44 & 55, passages illustrated with arrows in Figure 5 ((suction-side passage in valve housing & suction-side ) that connects a suction chamber (13, ¶0073, Figure 1) for sucking fluid and the control chamber, and a pressure chamber 38 formed across the first valve chest from the second valve chest (pressure chamber 38 is to the left of the first valve chest as illustrated in Attached Figure 1, the second valve chest is to the right of the first valve chest, thus the pressure chamber 38 is “formed across” (i.e. on the opposite side of) the first valve chest from the second valve chest as claimed);
a valve body (40, 41,42,43) having a first valve section 41 for opening and closing the discharge-side passage in the first valve chest (it does ¶0080, ¶0119 (¶0096), ¶0121 (¶0098), ¶0111-¶0114, see Figure 7 & 8 (discharge side passage open), Figure 5 & Attached Figure 1 (discharge side passage closed)), and a second valve section 42 for opening and closing the suction-side passage in the second valve chest (it does, ¶0121-¶0123, ¶0125, see Figure 6 (suction-side passage open), and ¶0119, Figure 8 (suction side passage closed)), the first valve section 41 and the second valve section 42 being integrally formed (they are, first valve section 41 is at the left end of valving element 40 and the second valve section 42 is at the right end of element 40) and performing opening and closing operations in opposite directions by reciprocation thereof (it does); and
a solenoid 60 for exerting electromagnetic drive force on the valve body (via driving rod 65) in such a direction as to close the first valve section (i.e. to the left direction in the Figures), wherein
the valve housing 30 is provided with at least a part of a first communicating passage (at least a part of a first communicating passage = 55) that communicates with the pressure chamber at one end thereof (the left end of passage 55 opens to pressure 
Regarding Claim 2: Higashidozono US 2015/0345655 discloses all of the claimed limitations including: wherein the first communicating passage 55 has a hole extending in an axial direction of the valve housing (element 55 is a hole extending in an axial direction of the valve housing).
Regarding Claim 3: Higashidozono US 2015/0345655 discloses all of the claimed limitations including: wherein	the valve body (40, 41,42,43) has a hollow portion (hollow portion 44) constituting a second communicating passage (it does, as shown in Attached Figure 1 above, hollow portion 44 is part of the second communication passage, additionally a hollow portion in element 43 is also part of the second communication passage) that axially connects the second valve chest and the pressure chamber (as illustrated in Figure 5 and Attached Figure 1, the pressure chamber 38 is able to connect to the second valve chest via first communicating passage 55 and also able to connect to the second valve chest via communication passage 44),
	the pressure chamber 38 has a pressure-sensitive element (50,51) and an adapter 53 housed therein (see Figures), the pressure-sensitive element (50,51) exerting an urging force in such a direction as to open the first valve section (i.e. to the right in the figures) by extension thereof (it does, pressure sensitive body 50 extends to open the first valve section within the same confines as the structure in the instant application, ¶0119, when control chamber pressure is below the predetermined level 
	the valve body (40, 41,42,43) comprises a third valve section 43 that moves in the pressure chamber 48 in an integrated manner (the third valve section 43 is located in the pressure chamber 48 as seen in Figure 5, is coupled to the first and second valve portions, and moves axially in conjunction with the first valve section the same as the instant application, thus the third valve section moves in an integrated manner as claimed) and comprises the second communicating passage (the third valve section 43 comprises part of the second communicating passage, see Attached Figure 1), and
the third valve section 43 has an annular engaging surface 43a for opening and closing the suction-side passage (for closing and opening the suction-side passage through the valve body (i.e. for closing the “second communicating passage” portion of the suction-side passage)) by being seated on (when 43a is seated on annular seat surface 53a the suction-side passage through the valve body is closed) and disengaged from the seat surface of the adapter (when 43a is disengaged from annular seat surface 53a the suction-side passage through the valve body is opened).
Regarding Claim 5: Higashidozono US 2015/0345655 discloses all of the claimed limitations including: wherein

	the pressure chamber 38 has a pressure-sensitive element (50,51) and an adapter 53 housed therein (see Figures), the pressure-sensitive element (50,51) exerting an urging force in such a direction as to open the first valve section (i.e. to the right in the figures) by extension thereof (it does, pressure sensitive body 50 extends to open the first valve section within the same confines as the structure in the instant application, ¶0119, when control chamber pressure is below the predetermined level element 51 is extended ¶0124) and contracts with an increase in ambient pressure (when the control chamber pressure is above the predetermined level element 51 is contracted, ¶0123), the adapter 53 being provided at a free end of the pressure-sensitive element (adapter 53 is provided at the right end of element 51) in an extending and contracting direction (i.e. right - left direction) and having an annular seat surface 53a,
	the valve body (40, 41,42,43) comprises a third valve section 43 that moves in the pressure chamber 48 in an integrated manner (the third valve section 43 is located in the pressure chamber 48 as seen in Figure 5, is coupled to the first and second valve 
the third valve section 43 has an annular engaging surface 43a for opening and closing the suction-side passage (for closing and opening the suction-side passage through the valve body (i.e. for closing the “second communicating passage” portion of the suction-side passage)) by being seated on (when 43a is seated on annular seat surface 53a the suction-side passage through the valve body is closed) and disengaged from the seat surface of the adapter (when 43a is disengaged from annular seat surface 53a the suction-side passage through the valve body is opened).
Allowable Subject Matter
Claims 4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: the prior art of record is unable to anticipate or make obvious the limitations: 
“wherein
	the solenoid comprises a coil for generating a magnetic field by energization and a fixed core that has an end portion capable of abutting one end of the valve housing, and

Additionally, claims 6-8 are allowable for the same reasons.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are 
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higashidozono USPN 9777863 - issued patent corresponding to Higashidozono US 2015/0345655.
Umemura US 2008/0138213 - discloses details of the biasing element, adapter, third valve section, first valve section, and second valve section.
Kimura USPN 6481976 - discloses a communicating passage that communicates with the crank chamber at one end and communicates with the suction chamber at the other end; however the arrangement of the communication ports for the suction chamber and the crank chamber are different than the arrangement in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        6471215.apn7